UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 KAHENE PETERKIN,

                                Plaintiff,                            Case # 17-CV-6106-FPG

         v.                                                           DECISION AND ORDER

 C.O. SUMMER,

                         Defendant.
___________________________________

       This is a 42 U.S.C. § 1983 civil rights case that has been set for trial. On October 17, 2019,

pro se Plaintiff Kahene Peterkin filed a motion asking the Court to appoint counsel to try his case.

ECF No. 85. For the reasons stated below, Plaintiff’s motion is DENIED.

       There is no constitutional right to appointed counsel in civil cases. Carlton v. Pearson,

351 F. Supp. 3d 265, 267 (W.D.N.Y. 2018). Under 28 U.S.C. § 1915(e), the Court may appoint

counsel to assist indigent litigants. See, e.g., Sears, Roebuck & Co. v. Charles Sears Real Estate,

Inc., 865 F.2d 22, 23 (2d Cir. 1988). The assignment of counsel in civil cases is within the trial

court’s discretion. In re Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). The Court must

consider the issue of appointment carefully, because “every assignment of a volunteer lawyer

deprives society of a volunteer lawyer available for a deserving cause.” Cooper v. A. Sargenti Co.,

877 F.2d 170, 172 (2d Cir. 1989). In determining whether to assign counsel, the Court considers

several factors, including whether the indigent’s claims seem likely to be of substance; the

indigent’s ability to investigate the crucial facts; whether conflicting evidence implicating the need

for cross-examination will be the major proof presented to the fact finder; the indigent’s ability to

present the case; the complexity of the legal issues; and any special reason why appointment of



                                                  1
counsel would be more likely to lead to a just determination. See Hendricks v. Coughlin, 114 F.3d

390, 392 (2d Cir. 1997); Hodge v. Police Officers, 802 F.2d 58 (2d Cir. 1986).

       After considering these factors, the Court finds that the appointment of counsel is not

warranted here. This case involves a single claim that Defendant infringed upon Plaintiff’s free

exercise of religion by refusing to allow him out of his cell to attend Eid ul Fitr congregational

prayer services and by yelling “F--- the Muslims” at Plaintiff. ECF No. 1 at 5. Thus, “the trial

will likely turn on the jury’s determination as to the credibility of the witnesses, not any complex

factual or legal issues which Plaintiff is incapable of handling on his own.” Carlton, 351 F. Supp.

3d at 269. Further, Plaintiff’s prior submissions are articulate and it appears that he can adequately

present his own claims. While Plaintiff asserts that his glaucoma makes it difficult for him to read

small print and will hamper his ability to prepare for trial, he has nevertheless adequately

prosecuted this case up to this point, including by participating in discovery and propounding

interrogatories. See id. (denying appointment of counsel where plaintiff participated in discovery

and propounded interrogatories).

       Accordingly, Plaintiff’s Motion to Appoint Counsel (ECF No. 85) is DENIED.

       IT IS SO ORDERED.

Dated: October 21, 2019
       Rochester, New York                     ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                  2
